

For Immediate Release
 
Press Contacts:
 
William Hoffman
Amanda George
NeoMedia Technologies, Inc.
NeoMedia Technologies
+(239) 337-3434
+(239) 337-3434
whoffman@neom.com
ageorge@neom.com



NeoMedia Appoints Frank Pazera as Chief Financial Officer


FT. MYERS, FL, October 19, 2007 -- NeoMedia Technologies (OTCBB: NEOM),
announced today that it has appointed Frank Pazera, Partner with Tatum, LLC, as
Chief Financial Officer. Mr. Pazera, 46, replaces Scott Womble who has served as
the company’s interim Chief Financial Officer and will remain with the Company
as Chief Accounting Officer.


Mr. Pazera, a partner in the Atlanta office of Tatum LLC, has held CFO positions
in both publicly traded and privately held technology companies. Mr. Pazera
began his career at Arthur Andersen & Co. Previously, Mr. Pazera was Interim CEO
of Covista Communications, Inc. where he also previously served as CFO and
Treasurer.


Mr. Pazera held Senior Financial Executive positions at Airgate PCS, Inc.,
Network One, MCI Telecommunications and Turner Broadcasting, among many others.
Mr. Pazera holds a BBA in Accounting from the University of Wisconsin, Milwaukee
and an MBA from the Goizueta Business School at Emory University, Atlanta.


" Scott has significantly contributed to the redevelopment of NeoMedia, I am
confident that Frank has the expertise to help the company through our next
critical stages of development and beyond,” said NeoMedia Chief Executive
Officer, William J. Hoffman.


NeoMedia Technologies, Inc. (OTCBB: NEOM) is the global leader in optically
initiated wireless transactions, bridging the physical and mobile world with
innovative direct to web technology solutions. To provide a robust
high-performance infrastructure for the processing of optical codes NeoMedia
extends their offering with award winning Gavitec technology. Located in
Germany, Gavitec AG-mobile digit is a leader in development and distribution of
mobile scanners and software for mobile applications. In addition, Gavitec
provides standardized and individual solutions for mobile marketing, couponing,
ticketing and payment systems. To learn more visit www.neom.com, www.qode.com,
and www.mobiledigit.de


About Tatum Founded in 1993, Tatum is the largest and fastest-growing executive
services firm in the United States, helping companies of all sizes across
industries to accelerate business success and create more value™ by engaging its
best in class executive leadership. Based in Atlanta, Tatum's more than 700
executive partners and professionals provide strategic and operating leadership
in finance and information technology across 33 offices nationwide. Tatum is
distinct in its ability to immediately mobilize and integrate the right
leadership to assess, forecast, plan and oversee any business scenario. For more
information, please visit www.TatumLLC.com.


This press release contains forward-looking statements within the meaning of
section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. With the exception of historical information contained
herein, the matters discussed in this press release involve risk and
uncertainties. Actual results could differ materially from those expressed in
any forward-looking statement.
 
 
 

--------------------------------------------------------------------------------

 